  4:21-cv-03029-RGK-PRSE Doc # 13 Filed: 08/04/21 Page 1 of 1 - Page ID # 39




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

STACEY HILTON,

                  Plaintiff,                            4:21CV3029

      vs.
                                                           ORDER
NELNET, SALLIE MAE, NAVIENT,
GREAT LAKES LOAN AGENCY, and
RESURGENT CAPITAL SERVICES,

                  Defendants.


      IT IS ORDERED that Plaintiff’s Motion for Reconsideration (Filing 12) is
denied.

      DATED this 4th day of August, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
